Citation Nr: 0508301	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the United States Army Reserve and 
National Guard from August 1966 to January 1974, including 
periods of active duty from January to May 1967 and May 1968 
to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for residuals of a lumbar 
spine injury.  In December 2003, the Board remanded the 
matter for additional evidentiary development and due process 
considerations.  


FINDING OF FACT

A chronic low back disability was not clinically evident in 
service or shown to be present for many years thereafter, and 
the preponderance of the evidence indicates that the 
veteran's current low back disability is not causally related 
to his active service or any incident therein.


CONCLUSION OF LAW

A low back disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2001 letter issued 
prior to the rating decision on appeal, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran that VA 
would assist him in obtaining any additional information that 
he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  It is noted that 
VCAA letters were also provided to the veteran in May 2002 
and May 2004.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Here, it is noted that the veteran has indicated 
that has contacted the hospital where he was evaluated 
following the August 1966 truck accident, as well as the 
physician who purportedly treated him in the 1970's and 
1980's; records from both providers have been destroyed.  

The veteran has been afforded a VA medical examination in 
connection with this claim.  The examination report provides 
the necessary medical opinion.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that at his August 
1966 military enlistment medical examination, his spine was 
normal on clinical evaluation.  

A subsequent August 1966 morning report shows that the 
veteran and several other National Guardsmen were riding in a 
truck convoy and were involved in an accident.  The morning 
report notes that all personnel were taken to a local 
hospital for evaluation and treatment.  The report details 
the injuries sustained by two soldiers, but makes no mention 
of any injury sustained by the veteran.  

At an annual physical examination conducted in May 1967, the 
veteran denied a history of recurrent back pain.  His spine 
was normal on clinical evaluation.  

Records pertaining to the veteran's period of active service 
from May 1968 to September 1969 show that at a physical 
examination conducted in May 1968, when the veteran was 
ordered to active duty, he reported a history of low back 
pain, with no radiation or cough tenderness.  His spine was 
normal on clinical evaluation.  In-service medical records 
corresponding to this period show that the veteran was seen 
for various complaints, including knee pain, a right wrist 
injury, a skin rash, and a chest cold.  These records, 
however, are negative for complaints or findings of a low 
back disability.  

Subsequent service medical records corresponding to the 
veteran's National Guard and Reserve service show that at an 
annual physical examination conducted in August 1969, the 
veteran's spine was normal on clinical evaluation.  

At an annual physical examination conducted in October 1970, 
the veteran reported a history of back trouble.  His spine 
was normal on clinical evaluation.  

At an annual physical examination conducted in January 1972, 
the veteran denied a history of recurrent back pain and his 
spine was normal on clinical evaluation.  

In May 2001, the veteran submitted a claim of service 
connection for a low back disability, stating that he had 
sustained a low back injury in an August 1966 truck accident. 

In connection with the veteran's claim, the RO obtained 
private clinical records, dated from September 1991 to 
February 2001.  In pertinent part, these records show that in 
September 1991, the veteran sought treatment for a history of 
chronic, intermittent low back pain.  He indicated that he 
noticed the onset of this particular episode of pain a few 
weeks prior after chopping wood.  The assessment was 
myofascial pain syndrome.  

In April 1994, he sought treatment for intermittent, dull 
back pain.  He reported a history of an on-the-job injury in 
1966, as well as a broken pelvis in 1983.  He denied ever 
having received prior chiropractic treatment.  The veteran 
thereafter received spinal manipulation on a regular basis 
until October 1995.  

In October 1995, the veteran was seen for injuries he 
sustained in an accident in which his truck rolled over.  His 
symptoms included neck pain.  He denied ever having suffered 
from backaches.  The veteran thereafter continued to receive 
spinal manipulation.

In June 1996, the veteran again sought treatment for low back 
pain.  He reported that he had twisted his back after he 
slipped while carrying a 50 pound water pump.  Prior to that 
time, the veteran indicated that he had had low back symptoms 
for a brief time after a prior accident, but had for the most 
part had only occasional mild low back symptoms.  After 
examining the veteran, the assessment was acute low back 
syndrome developing after an apparent musculoligamentous 
strain.  The veteran returned to regular work duties in July 
1996.  The veteran thereafter continued to receive 
manipulation treatment to February 2001.

In a May 2002 statement, the veteran indicated that in August 
1966, while serving in the Army National Guard, he was riding 
in the back of a mess truck which overturned.  He indicated 
that he was taken to a local hospital where he was treated 
and released.  The veteran indicated that his low back was 
injured in the accident and that he had experienced a "weak 
back" since that time.  He stated that he spent most of the 
1970's taking Flexeril for low back spasms and that in the 
1990's, he began seeing a chiropractor.  The veteran claimed 
that the August 1966 accident was his first and only low back 
injury.

VA clinical records show that the veteran underwent an Agent 
Orange registry examination in April 2002.  His complaints 
included low back pain.  The veteran reported that since his 
separation from service, he had worked as a log truck driver, 
a cable systems manager, in highway construction, and as an 
owner and operator of a construction dump truck.  His past 
history included a period of hospitalization for five days 
after an equipment injury that crushed his pelvis and tore 
his hamstrings.  X-ray studies in April 2002 showed lower 
lumbar spine degenerative disc disease.  

The veteran underwent VA medical examination in June 2004.  
He reported that he was involved in a truck accident in 
August 1966 and was thereafter evaluated at the emergency 
room of a local hospital.  At that time, he noted low back 
pain with no radiation.  X-ray studies were not performed and 
the veteran returned to duty the next day.  He indicated that 
he was given limited duty for the weekend because of his 
back, but thereafter returned to his usual occupation.  He 
indicated that since that time, he experienced intermittent 
back pain, usually three to four times yearly.  He indicated 
that he began to see a chiropractor in the 1980's and had 
been seeing him or a regular basis.  After examining the 
veteran and reviewing his claims folder, the VA examiner 
indicated that the diagnosis was recurrent back pain 
secondary to lower lumbar degenerative disc disease.  The 
examiner indicated that it was his opinion that the veteran's 
back disorder was not as least as likely as not related to 
the veteran's active service or any incident therein, 
including the August 1966 truck accident.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran claims that his current low back disability was 
incurred in service as a result of an injury he sustained 
when a truck overturned in August 1966.  An August 1966 
morning report confirms that the veteran was involved in a 
truck accident, but is negative for any indication that he 
sustained a low back injury.  The veteran's service-medical 
records are likewise negative for any notations of a low back 
injury.  Although the veteran reported a history of low back 
pain at two physical evaluations, his spine was consistently 
normal on examination.  At his last physical examination in 
January 1972, the veteran specifically denied a history of 
recurrent back pain and his spine was again normal on 
clinical evaluation.  Based on the foregoing, the Board finds 
that the evidence shows that any in-service low back injury 
resolved without residual disability.

Regardless, the Board has considered the provisions of 38 
C.F.R. § 3.303(b), pertaining to continuous symptomatology.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 25 years without any 
clinical evidence to support any assertion of a continuity of 
low back symptoms.  The fact that the contemporaneous records 
do not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
low back symptomatology since the claimed in-service injury 
is highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage v. 
Gober, 1 Vet. App. 488.

Although the record shows that any in-service low back injury 
was not chronic in nature, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In that regard, it is observed that the only probative 
evidence of record which addresses the etiology of the 
veteran's low back disability is the June 2004 VA medical 
examination report which indicates that the veteran's low 
back disability is not related to his active service or any 
incident therein, including the August 1966 truck accident.  
The Board finds that this opinion has great probative weight, 
as it was rendered by a competent medical professional and 
was based on a review of the claims folder as well as an 
examination of the veteran.  

It is also noted that the only opinion of record which 
contradicts the June 2004 VA medical opinion is that of the 
veteran.  While he has argued that his current low back 
disability is due to the August 1966 accident, such opinion 
is clearly a matter for an individual with medical knowledge 
and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for a low 
back disability.  The evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


